           Case 3:20-cv-00514-LRH-WGC Document 20 Filed 04/15/21 Page 1 of 2




1

2                              UNITED STATES DISTRICT COURT
3                                     DISTRICT OF NEVADA
4

5     BRYAN EAGLES,                                   Case No. 3:20-cv-00514-LRH-WGC
6           Petitioner,
                                                      ORDER
7           v.
8
      WILLIAM GITTERE, et al.,
9
            Respondents.
10

11

12          In this habeas corpus action, the petitioner, Bryan Eagles, represented by
13   appointed counsel, filed an amended petition for writ of habeas corpus (ECF No. 16)
14   and supporting exhibits (ECF Nos. 17, 19) on April 14, 2021. On that date, Eagles also
15   filed a motion (ECF No. 18) requesting a one-week extension of time, to April 21, 2021,
16   to manually file an additional exhibit. Eagles’ counsel states that, in part because of
17   delay caused by the COVID-19 pandemic, his office was not able to prepare, file and
18   serve the additional exhibit by the deadline for the amended petition. Respondents do
19   not oppose the motion for extension of time.
20          The Court finds that Eagles’ motion for extension of time is made in good faith
21   and not solely for the purpose of delay, and that there is good cause for the extension of
22   time requested. The Court will grant the motion for extension of time.
23          The time for Respondents to respond to the amended petition, under the
24   scheduling order in the case, will remain unchanged by this order. See Order entered
25   October 19, 2020 (ECF No. 8) (60 days for response to amended petition).
26   ///
27   ///
28   ///
                                                  1
          Case 3:20-cv-00514-LRH-WGC Document 20 Filed 04/15/21 Page 2 of 2




1           IT IS THEREFORE ORDERED that Petitioner’s Unopposed Motion for Extension

2    of Time to Manually File Exhibit in Support of Amended Petition (ECF No. 18) is

3    GRANTED. Petitioner will have until and including April 21, 2021, to file further exhibits

4    in support of his amended petition. In all other respects, the schedule set forth in the

5    order entered October 19, 2020 (ECF No. 8) will remain in effect.

6

7           DATED this 15th day of April, 2021.
8

9
                                               LARRY R. HICKS
10                                             UNITED STATES DISTRICT JUDGE
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
